v03252.ord












 
 

NUMBER  13-04-00304-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
 
 
IN RE: CONSECO LIFE INSURANCE COMPANY, Relator  
 
 
On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief
 
 
MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Castillo 
Memorandum Opinion Per Curiam
 
On June 17, 2004, relator, Conseco Life Insurance Company, filed a petition for writ
of mandamus requesting that this Court direct the respondent, the Honorable Daniel T.
Robles, presiding judge of the County Court at Law No. 3, Cameron County, Texas, to
vacate his order, dated March 12, 2004, in Cause No. 2003-CCL-102-C, appointing an
auditor.  Relator has also filed a motion for emergency temporary relief requesting that this
Court stay the scheduled audit pending our review of the petition for writ of mandamus. 
See Tex. R. App. P. 52.10(a).  After reviewing the petition, this Court requested a response. 
The real parties in interest, Lawrence Onderdonk, Yolanda Carrizales, Sandra Garza, Juan
Blanco, Jr., Arturo Rodriguez, and Sara Rodriguez, filed a response on June 28, 2004. 
Having reviewed the motion for emergency relief, petition for writ of mandamus, 
documents on file, and the response of the real parties in interest, this Court is of the
opinion that the request for emergency relief and petition for writ of mandamus should be
denied.
Accordingly, relators’ motion for emergency relief and petition for writ of mandamus
are hereby denied. 
                                                                                                                                                     PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 29th day of June, 2004.